 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
 8                                   EASTERN DISTRICT OF CALIFORNIA
 9

10   BRIAN CAPUTO,                                                Case No. 1:15-cv-01008-LJO-EPG (PC)
11                   Plaintiff,                                   ORDER RE: MOTION BY DEFENDANT
                                                                  MICHELLE BLACK FOR LEAVE TO FILE
12          v.                                                    A MOTION FOR SUMMARY JUDGMENT
13   GONZALES, et al.,                                            (ECF NO. 173)
14                   Defendants.
15

16            Brian Caputo (“Plaintiff”) is a prisoner1 proceeding pro se and in forma pauperis in this
17   this civil rights action filed pursuant to 42 U.S.C. § 1983.
18            On May 23, 2019, defendant Black filed a motion for leave to file a motion for
19   summary judgment. (ECF No. 173). Defendant Black argues that good cause exists to allow
20   defendant Black to file a motion for summary judgment, even though the dispositive motion
21   deadline has passed. Plaintiff’s “deposition was repeatedly frustrated primarily due to his
22   transfer to another Federal Prison as a result of a hurricane and the government shut-down.
23   With the relocation of numerous new prisoners and the government shut-down, the new prison
24   was experiencing staffing issues, was required to bring numerous temporary prison staff in and
25   out of the facility on bi-weekly or monthly movements and, as admitted by the prison staff, was
26   very understaffed. These issues interfered with Defendants ability to properly notice and take
27
              1
              Plaintiff was detained at Kern County Jail at the time of the incidents alleged in the complaint. He is
28   now incarcerated at USP Yazoo City.

                                                              1
 1   Plaintiff's deposition.” (Id. at 1-2). After finally deposing Plaintiff and reviewing the
 2   transcript, defendant Black believes she has a reasonable basis for summary judgment being
 3   granted as to the claim against her.
 4          The Court finds good cause to modify the schedule to a limited extent. Accordingly, IT
 5   IS ORDERED that:
 6               1. Defendant Black has two weeks from the date of service of this order to file a
 7                  motion for summary judgment;
 8               2. Plaintiff has three weeks from the date of service of the motion for summary
 9                  judgment to file his opposition; and
10               3. Defendant Black has seven days from the date of service of Plaintiff’s
11                  opposition to file her reply.
12               4. The remainder of the schedule remains as previously set, including the trial date.
13
     IT IS SO ORDERED.
14

15
        Dated:     May 29, 2019                                 /s/
16                                                        UNITED STATES MAGISTRATE JUDGE

17

18

19

20

21

22

23

24

25

26

27

28

                                                      2
